Citation Nr: 0530236	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July 1978 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that determination, the RO inter alia denied service 
connection for a fibromyalgia and for a lumbar spine 
disorder.  The appellant disagreed and this appeal ensued.  
In February 2004, the Board remanded the case for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The appellant's fibromyalgia is related to a motor 
vehicle accident in October 1995 and is not related to her 
active service.  

2.  The appellant's lumbar spine disorder is related to a 
motor vehicle accident in October 1995 and is not related to 
her active service.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in March 2001, January 2003, and March 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The initial element of a service-connection claim requires 
current medical evidence of fibromyalgia and lumbar spine 
disorder.  Private hospital and clinical records in October 
1995 indicated the appellant was involved in a motor vehicle 
accident and incurred a lumbar strain.  Further private 
clinical records through April 1999 revealed treatment for 
lumbar strain and for fibromyalgia.  Private hospital records 
in February 2001 included discharge diagnoses of 
fibromyalgia.  VA examination in August 2001 included an 
impression of cervical, thoracic, and lumbar pain on the 
basis of fibromyalgia.  VA examination in June 2002 revealed 
assessments of fibromyalgia and generalized aches and pain, 
especially of the back, and possible seronegative 
spondyloarthropathy.  VA clinical records in February 2002 
and in April and November 2003 discussed low back pain 
secondary to fibromyalgia.  VA examination in June 2004 
diagnosed lumbar spine spasm and assumed a current diagnosis 
of fibromyalgia.  These findings satisfy the initial element 
of both claims involved in this case.  

The second element of a service-connection claim requires 
evidence - whether medical or lay - of an in-service disease 
or injury.  The entrance examination in June 1978 revealed 
normal clinical evaluations and no indication of a lumbar 
disorder or fibromyalgia.  A service clinical record in 
December 1979 included an assessment of what appears to be 
"fibromyalgia", though the note was prepared in a 
gynecological clinical and did not otherwise discuss any back 
or orthopedic symptoms.  A service x-ray in March 1980 noted 
extreme exaggeration of the lordotic curvature.  A March 1980 
service clinical record reported scoliosis and lordosis, with 
an assessment of somatic dysfunction.  An April 1980 service 
clinical record showed mild decreases in motion of the lumbar 
spine and some increase in lumbar lordosis.  A service 
clinical record in November 1981 indicated the appellant 
complained of pain with stiffness from low back to the top of 
her neck for the previous two years.  Clinical records later 
in November and into December 1981 discussed these complaints 
in the context of the thoracic and cervical spine.  A service 
clinical record in September 1982 noted acute myositis 
secondary to somatic dysfunction affecting the thoracic 
spine.  A February 1984 service clinical records revealed low 
back pain, which the appellant felt was due to recent 
activity shoveling snow.  A July 1984 x-ray of the lumbar 
spine revealed scoliotic curvature seen in the lumbar area.  
A service clinical record in May 1985 found mild tenderness 
over the paravertebral region.  Although the service medical 
records do not include a copy of the separation examination, 
and therefore it is not clear if the appellant had 
fibromyalgia or a lumbar spine disorder at separation, these 
service records indicate the appellant was treated for low 
back pain and for other spinal complaints during her service.  

The third element of a service-connection claim requires 
medical evidence connecting the current findings of 
fibromyalgia and a lumbar spine disorder to her service.  
Private clinical records in October and November 1995 
indicated the appellant was involved in a motor vehicle 
accident with a resulting low back strain secondary to the 
accident.  Private clinical records in May 1996 indicated 
"post-traumatic fibromyalgia syndrome" that was not present 
prior to the accident.  Private clinical records in July, 
August, and September 1996 showed numbness in the right leg 
and fibromyalgia secondary to the accident.  Private clinical 
records in December 1996 indicated the appellant had a 
history of fibromyalgia from the previous accident.  Private 
clinical records in October and November 1997 indicated the 
appellant's October 1995 accident produced lumbar strain and 
fibromyalgia.  Private clinical records in March 1998 
indicated that the accident produced fibromyalgia and chronic 
low back pain.  Private clinical records in July 1998 
indicated the appellant had sacroiliac pain secondary to the 
accident.  

In March 2002, RO sought a medical opinion to address whether 
the appellant met the criteria for a diagnosis of 
fibromyalgia, the date of onset of any diagnosis, and whether 
any current disorder could be traced to a musculoskeletal 
disorder treated in 1980.  VA examination in June 2002 did 
not address these questions.  In January 2003, the RO again 
requested a medical opinion to address the question of 
whether it is likely, not likely, or as likely as not that 
the aches and pains in service were early manifestations of 
the fibromyalgia diagnosed later.  A VA medical opinion in 
February 2003, which clearly was based on review of the 
service medical records and the post-service medical records, 
concluded "it would be difficult to describe her [in-
service] symptoms as being consistent with fibromyalgia", 
and therefore it is less likely than not that her aches and 
pains in the service were early manifestations of 
fibromyalgia diagnosed later.  

In February 2004, the Board remanded these claims for VA 
examinations to address (1) whether any fibromyalgia process 
was shown, and to opine whether fibromyalgia is at least as 
likely as not causally related to her service., and 
(2) whether it is at least as likely as not that any low back 
disorder is related to her service.  VA examination in June 
2004 reviewed the service medical records and the post-
service medical records, and thoroughly examined the 
appellant.  The examiner concluded in regard to a 
fibromyalgia diagnosis that although the appellant had some 
symptoms of fibromyalgia in service, at the time she did not 
appear to meet the criteria for a diagnosis in service.  On 
the basis of this opinion, the examiner concluded it was less 
likely as not that the current fibromyalgia was related to 
the appellant's service.  As for the low back disorder, the 
examiner noted that, although there were in-service 
complaints of lumbar pain and findings of lumbar lordosis, it 
was not until her motor vehicle accident in October 1995 that 
lumbar complaints became prominent.  From this the examiner 
concluded it appeared her very mild intermittent complaints 
in service were significantly worsened by the motor vehicle 
accident and were not related to service, and that it was 
less likely than not that the current lumbar disorder was 
related to service.  

These VA opinions in June 2004, with full knowledge of the 
evidence of record, weigh heavily against the claims of 
service connection for fibromyalgia and for a lumbar spine 
disorder.  These opinions are also consistent with the 
February 2003 VA medical opinion and with the immediate 
increase in findings of low back pain and fibromyalgia upon 
the motor vehicle accident in October 1995, more than four 
years after the appellant separated from service.  In light 
of the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for fibromyalgia and a lumbar spine disorder.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for fibromyalgia is denied.  

Service connection for a lumbar spine disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


